Citation Nr: 0812653	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  04-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for status post cervical 
strain, evaluated as 10 percent disabling from July 24, 2003 
to August 5, 2007 and as 20 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had verified active duty from November 1981 to 
June 1987, with evidence of additional active duty from June 
1978 to August 1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which increased the rating 
for status post cervical strain with radiation of pain to the 
shoulder to 10 percent, effective July 24, 2003.

In a June 2006 decision, the Board denied an evaluation in 
excess of 10 percent for status post cervical strain.  The 
veteran appealed the Board's decision to the Court of Appeals 
for Veterans Claims (Court).  In August 2007, the VA's 
General Counsel and the appellant, through his 
representative, filed a Joint Motion to remand the appeal to 
the Board.  In September 2007, the Court granted the Joint 
Motion and remanded the claim for compliance with 
instructions in the joint motion.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Subsequent to the June 2006 Board denial, the veteran 
requested an increased evaluation for his cervical spine 
disorder.  The RO obtained treatment records and a VA 
examination was provided in August 2007.  In September 2007 
the RO increased the rating for his cervical spine disorder 
to 20 percent, effective date of August 6, 2007.  

Because the June 2006 Board decision has been vacated, the 
evidence received in conjunction with the veteran's request 
for an increased evaluation in August 2006 must be considered 
as part of the claim for an increased evaluation received in 
July 2003 and is pertinent to the veteran's claim.  This 
evidence was received after issuance of the last supplemental 
statement of the case which was issued in October 2004.  VA 
regulations require that this evidence be considered in a new 
supplemental statement of the case.  38 C.F.R. §§ 19.31, 
19.37 (2007).

Further, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held that for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

On the VA examination in August 2007, it was reported that 
the veteran had weakened movement and incoordination of the 
neck, but it was not reported whether there was additional 
limitation of motion attributable to these functional 
effects.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for his cervical spine 
disorder, telling him that: (1) he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) that the diagnostic code 
under which the claimant is rated 
contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), (3) 
the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0 to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  Ask the examiner who conducted the 
August 1997 examination to review the 
claims folder and provide an opinion as 
to whether the veteran has additional 
limitation of neck motion due to 
incoordination or weakened movements.

If the examiner who provided the August 
1997 examination is unavailable or is 
unable to provide the necessary opinion, 
schedule the veteran for VA orthopedic 
and neurological examinations to 
determine the current level of impairment 
due to the service-connected cervical 
spine disability.

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

Regarding orthopedic manifestations of 
the cervical spine disability, the 
examiner should report the range of 
motion of the cervical spine in degrees, 
to include flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should report the 
presence of any muscle spasm and any 
abnormal alignment of the spine.

The examiner should also report any 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the additional 
degree of motion lost due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

Regarding neurologic manifestations of 
the cervical spine disability, the 
examiner should note whether the cervical 
spine disability causes incapacitating 
episodes (bed rest prescribed by a 
physician). 

The examiner should note all neurological 
abnormalities caused by intervertebral 
disc disease and should note whether or 
not such disease causes complete or 
partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should 
identify the nerve affected and describe 
such paralysis as mild, moderate, or 
severe.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected cervical 
spine disability on his ability to work.

3.  After completion of the above, if the 
claim is not fully granted, issue a SSOC, 
before returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

